FRANK, Judge.
We affirm Stonebraker’s convictions and sentence, including the imposition of a fine and restitution, but we remand for the trial court to strike conditions of probation relating to alcohol use or visiting premises upon which alcohol or intoxicants are sold on the ground that such conditions are unrelated to the crime of grand theft for which Sto-nebraker was convicted. Daniels v. State, 583 So.2d 423 (Fla. 2d DCA 1991).
Affirmed in part, reversed in part, and remanded.
LEHAN, A.C.J., and PATTERSON, J., concur.